Citation Nr: 0428703	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-15 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from July 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 RO rating decision which denied 
service connection for Hepatitis C.  In March 2004 the 
veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his current diagnosis of Hepatitis 
C is related to the infectious Hepatitis for which he was 
treated in service.  

At the March 2004 hearing at the RO the veteran testified 
that he was treated for his Hepatitis C by two private 
doctors, Dr. Fenster and Dr. Bloomstein, and that one of them 
had verbally told him that his current diagnosis of Hepatitis 
C could be linked to his diagnosis of infectious Hepatitis in 
service.  An attempt to obtain treatment records from these 
doctors has not been made, and in the judgment of the Board, 
should be accomplished.  Additionally, the veteran testified 
that from the time of his discharge in 1972 to the present, 
any time he took a blood test it showed that something was 
wrong with his liver and that this had caused him problems in 
getting life insurance.  An attempt to obtain results of 
these blood tests and any other related treatment records 
should be made.  Based on the content of any additional 
medical evidence received, the RO should determine whether an 
additional VA examination is necessary.

Accordingly, the Board remands this case for the following: 

1.  The RO should ask the veteran to 
submit the names and addresses of all 
health care providers, VA or private, who 
have treated him for Hepatitis since his 
discharge from service in 1972.  The RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.  This 
should specifically include complete 
treatment records from Dr. Fenster and 
Dr. Bloomstein and any blood tests done 
during this time.

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2003).  Specifically, if 
any additional relevant medical evidence 
is obtained, the RO should determine 
whether an additional VA examination is 
necessary, and, if so, schedule the 
veteran for such examination.

3.  The RO should then review the 
evidence of record and adjudicate the 
claim.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case, containing notice 
of all relevant actions taken on the 
claim including the applicable legal 
authority (including the VCAA), and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



